Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
	Claims 1, 3-12 are currently pending in this application.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by CARLSON (2018/0211454) in view of HOULE (2019/0316532).

Regarding Claim 1, CARLSON teaches A utility vehicle comprising: a prime mover (106); a belt continuously variable transmission (200) comprising a drive pulley (202), a driven pulley (204), a belt (206) wound around the drive pulley (202) and the driven pulley (204), and a housing (220) forming an accommodation space in which the belt (206) is disposed, the belt continuously variable transmission (200) being configured to change a speed of rotation produced by drive power output from the prime mover (106); and a temperature sensor (312) configured to detect a temperature of the belt (206) or a temperature corresponding to the temperature of the belt (206)[0062].
CARLSON does not teach a temperature sensor mounted on the housing.
HOULE teaches a temperature sensor (47) mounted on the housing (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the transmission in CARLSON so the temperature sensor is mounted to the housing as in HOULE to cost effectively attach the temperature sensor near the transmission belt.

Regarding Claim 2, CARLSON as modified teaches further comprising: an intake duct (230) connected to the housing (220); and an exhaust duct (238) connected to the housing (220), wherein the temperature sensor (312) is mounted on the exhaust duct (238).

Regarding Claim 3, CARLSON as modified teaches further comprising a cooling passage (234)(236) through which air flows to cool the belt (206), wherein the temperature sensor (312) detects a temperature of a portion of the cooling passage (236), the portion being located downstream of at least a part of the belt (206) in a direction in which the air flows.

Regarding Claim 4, CARLSON as modified teaches further comprising: an intake duct (230) connected to the housing (220); and an exhaust duct (238) connected to the housing (220), wherein the cooling passage (236)(232)(234) comprises an intake passage (232) of the intake duct (230), the accommodation space (234) of the housing (220), and an exhaust passage (236) of the exhaust duct (238), and the temperature sensor (312) detects a temperature of the accommodation space (234) or the exhaust passage (236).

Regarding Claim 5, CARLSON as modified teaches further comprising an output device (302)(330) configured to provide a predetermined output to a user in response to a detection signal of the temperature sensor (312)[0058].

Regarding Claim 6, CARLSON as modified teaches further comprising an electronic control unit (162) to which a detection signal of the temperature sensor (312) is input, wherein the electronic control unit (162) sends a signal dependent on the temperature detected by the temperature sensor [0037][0109]-[0113].

Regarding Claim 7, CARLSON as modified teaches further comprising an output device (302)(330) configured to receive the signal sent by the electronic control unit (162), wherein the output device provides a predetermined output to a user in response to the signal [0037][0109]-[0113].

Regarding Claim 8, CARLSON as modified teaches wherein when the temperature detected by the temperature sensor (312) exceeds a predetermined threshold, the electronic control unit (162) sends the signal operable to decrease an output of the prime mover (106) [0037][0109]-[0113].

Regarding Claim 9, CARLSON teaches a utility vehicle comprising: a prime mover; a belt continuously variable transmission (200) comprising a drive pulley (202), a driven pulley (204), a belt (206) wound around the drive pulley and the driven pulley, the belt continuously variable transmission being configured to change a speed of rotation produced by drive power output from the prime mover; a housing (220) forming an accommodation space in which the belt (206) is disposed, the housing (220) defining a cooling passage (234)(236) through which air flows to cool the belt; a temperature sensor (312) configured to detect a temperature of a portion of the cooling passage (234)(236), the portion being located downstream of at least a part of the belt in a direction in which the air flows; an intake duct (230) connected to the housing; and an exhaust duct (238) connected to the housing, 
CARLSON does not teach wherein an outlet of the intake duct and an inlet of the exhaust duct are away from each other as viewed in an axial direction of the drive pulley.
HOULE teaches wherein an outlet of the intake duct (51) and an inlet of the exhaust duct (53) are away from each other as viewed in an axial direction of the drive pulley.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the transmission in CARLSON so the ducts are arranged as in HOULE so air is efficiently moved through the continuously variable transmission.

Regarding Claim 10, CARLSON teaches a utility vehicle comprising: a prime mover; a belt continuously variable transmission (200) comprising a drive pulley (202), a driven pulley (204), a belt wound around the drive pulley and the driven pulley, and a housing forming an accommodation space in which the belt is disposed, the belt continuously variable transmission being configured to change a speed of rotation produced by drive power output from the prime mover; a cooling passage comprising the intake duct (230), the housing, and the exhaust duct (238); and a temperature sensor (312) configured to detect a temperature of a portion of the cooling passage, the portion being located downstream of at least a part of the belt in a direction in which air flows.
CARLSON does not teach an intake duct (51) connected to the housing; an exhaust duct (53) connected to the housing and being away from the intake duct as viewed in an axial direction of a shaft of the drive pulley.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the transmission in CARLSON so the ducts are arranged as in HOULE so air is efficiently moved through the continuously variable transmission.


Claim(s) 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by CARLSON (2018/0211454) in view of HOULE (2019/0316532) and further in view of LOVOLD (2014/0262584).

Regarding Claim 11, CARLSON teaches a utility vehicle comprising: a prime mover; a belt continuously variable transmission comprising a drive pulley, a driven pulley, a belt wound around the drive pulley and the driven pulley, and a housing forming an accommodation space in which the belt is disposed, the belt continuously variable transmission being configured to change a speed of rotation produced by drive power output from the prime mover; and a temperature sensor (312), and the temperature sensor is configured to detect a temperature of the air downstream of the opening,
CARLSON does not teach wherein one of the drive pulley and the driven pulley includes a sheave with an impeller; the belt continuously variable transmission further comprises an opening that faces the impeller such that a rotation of the impeller causes air to flow from the opening toward the belt; and the temperature sensor is closer to the belt than to the opening.
LOVOLD teaches wherein one of the drive pulley and the driven pulley (740) includes a sheave with an impeller (762); the belt continuously variable transmission further comprises an opening (632) that faces the impeller such that a rotation of the impeller causes air to flow from the opening toward the belt (684);
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the transmission in CARLSON so impellers are arranged as in LOVOLD so air is efficiently and cost effectively moved through the continuously variable transmission.
HOULE teaches and the temperature sensor (47) is closer to the belt (68) than to the opening.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the transmission in CARLSON so the temperature sensor is mounted to the housing as in HOULE to cost effectively attach the temperature sensor near the transmission belt so the belt temperature can be easily detected.


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest further comprising: an intake duct (230) connected to the housing; and an exhaust duct (238) connected to the housing, wherein the housing includes a dividing wall dividing the accommodation space into a first flow passage and a second flow passage, the first flow passage communicating with an intake passage of the intake duct, the second flow passage communicating with an exhaust passage of the exhaust duct, the second flow passage accommodating the drive pulley, the driven pulley, and the belt; the dividing wall is provided with the opening between the first flow passage and the second flow passage; and the temperature sensor is configured to detect the temperature of air in the second flow passage with the other elements in Claim 12.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654




/HENRY Y LIU/Primary Examiner, Art Unit 3654